UNITED STATES SECURITIES AND EXCHANGE COMMISSION Washington, D. C. 20549 FORM 10-Q (Mark One) x QUARTERLY REPORT PURSUANT TO SECTION 13 OR 15(d) OF THE SECURITIES EXCHANGE ACT OF 1934 For the quarterly period ended March 26, 2011 OR o TRANSITION REPORT PURSUANT TO SECTION 13 OR 15(d) OF THE SECURITIES EXCHANGE ACT OF 1934 For the transition period from to Commission file number 1-367 THE L. S. STARRETT COMPANY (Exact name of registrant as specified in its charter) MASSACHUSETTS 04-1866480 (State or other jurisdiction of incorporation or organization) (I.R.S. Employer Identification No.) , ATHOL, MASSACHUSETTS 01331-1915 (Address of principal executive offices) (Zip Code) Registrant's telephone number, including area code 978-249-3551 Former name, address and fiscal year, if changed since last report Indicate by check mark whether the registrant (1) has filed all reports required to be filed by Section 13 or 15(d) of the Securities Exchange Act of 1934 during the preceding 12 months (or for such shorter period that the registrant was required to file such reports), and (2) has been subject to such filing requirements for the past 90 days. YES xNOo Indicate by check mark whether the registrant is a large accelerated filer, an accelerated filer, a non-accelerated filer, or a smaller reporting company. See definition of “accelerated filer,” “large accelerated filer” and “smaller reporting company” in Rule 12b-2 of the Exchange Act, (Check One): Large Accelerated Filer oAccelerated Filer xNon-Accelerated Filer oSmaller Reporting Company o Indicate by check mark whether the registrant is a shell company (as defined in Rule 12b-2 of the Exchange Act). YES oNO x Common Shares outstanding as of April 30, 2011 Class A Common Shares Class B Common Shares 1 THE L. S. STARRETT COMPANY CONTENTS Page No. Part I. Condensed Consolidated Unaudited Financial Statements: Item 1. Financial Statements Consolidated Balance Sheets- March 26, 2011 (unaudited) and June 26, 2010 3 Consolidated Statements of Operations- thirteen and thirty-nine weeks ended March 26, 2011 and March 27, 2010 (unaudited) 4 Consolidated Statements of Cash Flows- thirty-nine weeks ended March 26, 2011 and March 27, 2010 (unaudited) 5 Consolidated Statements of Stockholders' Equity - Thirty-nine weeks ended March 26, 2011 and March 27, 2010 (unaudited) 6 Notes to Unaudited Consolidated Financial Statements 7-10 Item 2. Management's Discussion and Analysis of Financial Condition and Results of Operations 11-13 Item 3. Quantitative and Qualitative Disclosures About Market Risk 13 Item 4. Controls and Procedures 14 Part II. Other information: Item 1A. Risk Factors 15 Item 6. Exhibits 15 SIGNATURES 2 Part I. Financial Information Item 1. Condensed Consolidated Unaudited Financial Statements THE L. S. STARRETT COMPANY Consolidated Balance Sheets (in thousands of dollars except share data) March 26 (unaudited) June 26 (audited) ASSETS Current assets: Cash $ $ Investments - Accounts receivable (less allowance for doubtful accounts of $1,092 and $607) Inventory Deferred income tax asset Prepaid expenses, taxes and other current assets Total current assets Property, plant and equipment, at cost (less accumulated depreciation of $130,654 and $120,943) Property held for sale Intangible assets (less accumulated amortization of $5,910 and $4,973) Other assets Taxes receivable Deferred income tax asset, net Total assets $ $ LIABILITIES AND STOCKHOLDERS’ EQUITY Current liabilities: Short-term debt and current maturities $ $ Accounts payable and accrued expenses Accrued salaries and wages Total current liabilities Long-term taxes payable Deferred income tax liabilities Long-term debt Postretirement benefit liability Total liabilities Stockholders' equity: Class A Common $1 par (20,000,000 shares authorized) 5,910,263 outstanding on 3/26/2011 and 5,858,700 outstanding on 6/26/2010 Class B Common $1 par (10,000,000 shares authorized) 788,825 outstanding on 3/26/2011 and 821,204outstanding on 6/26/2010 Additional paid-in capital Retained earnings reinvested and employed in the business Accumulated other comprehensive loss ) ) Total stockholders' equity Total liabilities and stockholders’ equity $ $ See Notes to Unaudited Consolidated Financial Statements 3 THE L. S. STARRETT COMPANY Consolidated Statements of Operations (in thousands of dollars except per share data)(unaudited) 13 Weeks Ended 39 Weeks Ended 3/26/2011 3/27/2010 3/26/2011 3/27/2010 Net sales $ Cost of goods sold Gross margin % of Net sales % Selling and general expense Gain on sale of building ) - ) - Operating income (loss) ) Other income (expense) ) ) Earnings (loss) before income taxes ) Income tax expense Net earnings (loss) $ ) Basic and diluted earnings (loss) per share $ ) Average outstanding shares used in per share calculations (in thousands): Basic Diluted Dividends per share $ See Notes to Unaudited Consolidated Financial Statements 4 THE L. S. STARRETT COMPANY Consolidated Statements of Cash Flows (in thousands of dollars)(unaudited) 39 Weeks Ended 3/26/2011 3/27/2010 Cash flows from operating activities: Net earnings (loss) $ $ ) Gain in sale of building ) - Non-cash operating activities: Depreciation Amortization Fixed asset impairment - Net long-term tax payable ) Deferred taxes ) ) Unrealized transaction (gains)/losses ) ) Retirement benefits Equity method loss on investment in private software development company - Working capital changes Receivables ) ) Inventories ) Other current assets ) Other current liabilities ) Prepaid pension cost and other 77 ) Net (used in) by operating activities ) Cash flows from investing activities: Additions to property, plant and equipment ) ) Decrease in investments Investment in private software development company ) - Proceeds from sale of building - Earn-out paid for Kinemetric Engineering - ) Net cash (used in) investing activities ) ) Cash flows from financing activities: Proceeds from short-term borrowings Short-term debt repayments ) ) Proceeds from long-term borrowings - Long-term debt repayments ) ) Proceeds from common stock issued Dividends paid ) ) Net cash provided by (used in) financing activities ) Effect of exchange rate changes on cash ) Net increase in cash Cash, beginning of period Cash, end of period $ $ Supplemental cash flow information: Interest paid $ $ Taxes paid, net $ $ See Notes to Unaudited Consolidated Financial Statements 5 THE L. S. STARRETT COMPANY Consolidated Statements of Stockholders' Equity For the Thirty-nine Weeks Ended March 26, 2011 and March 27, 2010 (in thousands of dollars except per share data)(unaudited) Common Stock Out-standing ($1 Par) Additional Paid-in Retained Accumulated Other Comprehensive Class A Class B Capital Earnings Loss Total Balance June 27, 2009 $ ) $ Comprehensive income (loss): Net loss ) ) Unrealized net gain on investments 5 5 Translation loss, net Total comprehensive loss ) Dividends ($.24 per share) ) ) Treasury shares: Issued 33 Issuance of stock under ESPP 2 59 61 Conversion 32 ) - Balance March 27, 2010 $ ) $ Balance June 26, 2010 $ ) $ Comprehensive income: Net income Minimum pension liability, net Translation gain, net Total comprehensive income Dividends ($0.22 per share) ) ) Treasury shares: Issued 17 Issuance of stock under ESPP 2 68 70 Conversion 34 ) - Balance March 26, 2011 $ ) $ Cumulative Balance: Translation loss $ ) Amounts not recognized as a component of net periodic benefit cost ) $ ) See Notes to Unaudited Consolidated Financial Statements 6 THE L. S. STARRETT COMPANY Notes to Unaudited Consolidated Financial Statements Note 1: Basis of Presentation In the opinion of management, the accompanying unaudited, consolidated financial statements contain all adjustments, consisting only of normal recurring adjustments, necessary to present fairly the financial position of the Company as of March 26, 2011 and June 26, 2010; the results of operations for the thirteen and thirty-nine weeks ended March 26, 2011 and March 27, 2010, the cash flows for the thirty-nine weeks ended March 26, 2011 and March 27, 2010; and changes in stockholders' equity for the thirty-nine weeks ended March 26, 2011 and March 27, 2010. The Company follows the same accounting policies in the preparation of interim statements as described in the Company's Annual Report filed on Form 10-K for the year ended June 26, 2010, and these financial statements should be read in conjunction with said Annual Report on Form 10-K. The preparation of financial statements and related disclosures in conformity with accounting principles generally accepted in the United States of America requires management to make judgments, assumptions and estimates that affect amounts reported in the consolidated financial statements and accompanying notes.The second footnote to the Company’s Consolidated Financial Statements included in the Annual Report on Form 10-K for the fiscal year ended June 26, 2010 describes the significant accounting policies and methods used in the preparation of the consolidated financial statements. Note 2: Investments The Company has categorized its financial assets, based on the priority of the inputs to the valuation technique, into a three-level fair value hierarchy. If the inputs used to measure the financial instruments fall within different levels of the hierarchy, the categorization is based on the lowest level input that is significant to the fair value measurement of the instrument. Financial assets recorded on the balance sheets are categorized based on the inputs to the valuation techniques as follows: o Level 1 – Financial assets whose values are based on unadjusted quoted prices for identical assets or liabilities in an active market which the company has the ability to access at the measurement date (examples include active exchange-traded equity securities and most U.S. Government and agency securities). As of March 26, 2011 and June 26, 2010, the Company’s Level 1 financial assets were as follows (in thousands): Level 1 3/26/2011 6/26/2010 International Bonds Puerto Rican debt obligations - - As of March 26, 2011 and June 26, 2010, the Company did not have any level 2 or 3 assets. 7 Note 3: Inventory Inventory consists of the following: March 26 June 26 Raw Material and Supplies $ $ Goods in Process and Finished Parts Finished Goods LIFO Reserve ) ) Net Inventory $ $ LIFO inventories were $14.4 million and $12.3 million at March 26, 2011 and June 26, 2010, respectively, such amounts being approximately $25.4 million and $25.2 million respectively, less than if determined on a FIFO basis.The use of LIFO, as compared to FIFO, on a year-to-date third quarter basis resultedin a $0.1 million increase in cost of sales in fiscal 2011 compared to a $6.9 million reduction in cost of sales in fiscal 2010. Note 4: Pension and Post Retirement Benefits Net periodic benefit costs for the Company's defined benefit pension plans consist of the following (in thousands): Thirteen Weeks Ended March Thirty-nine Weeks Ended March Service cost $ Interest cost Expected return on plan assets ) Amortization of prior service cost 95 Amortization of unrecognized actuarial loss $ Net periodic benefit costs for the Company's postretirement medical plan consists of the following (in thousands): Thirteen Weeks Ended March Thirty-nine Weeks Ended March Service cost $
